Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: the whole application meets all formal and substantive requirements and that language of the claims is enabled by, and finds adequate descriptive support in, the application disclosure as originally filed. Concerning 35 U.S.C. § 102 and §103 requirements, the application meets all requirements. The closest prior art to the claimed invention was presented with the Non-Final rejection dated July 22nd, 2021. Additionally, the examiner agrees with the applicant’s argument that the combination of Ha (US 2015/0144991 A1) and Kimura et al. (US 2014/0027891 A1; hereafter Kimura) does not teach the last feature of claim 1. It is noted that the novelty of the claimed through hole is outlined on page 6, lines 18 - page 7, line 9 of the applicant’s original specification. 
With respect to claim 1, the known prior art does not teach the claim as a whole. In particular, the prior art does not disclose or fairly suggest wherein the substrate includes a through hole being provided at a position below the package and closer to the control IC than to the semiconductor chip in the package in combination with the remaining limitations called for in claim 1.
None of the prior art on record contains such a limitation, nor given the prior art on record is it obvious to one ordinarily skilled in the art to add said limitations as recited in claim 1. Therefore, claim 1 is allowed as it is not anticipated by or obvious over the teachings of the prior art on record. Claims 2-6 and 8-10 are also allowed as they depend from an allowed base claim.
With respect to claim 7, the known prior art does not teach the claim as a whole. In particular, the prior art does not disclose or fairly suggest mounting the semiconductor module on the substrate such that the through hole is located at a position below the package and closer to the control IC than to the semiconductor chip in the package in combination with the remaining limitations called for in claim 7.
None of the prior art on record contains such a limitation, nor given the prior art on record is it obvious to one ordinarily skilled in the art to add said limitations as recited in claim 7. Therefore, claim 7 is allowed as it is not anticipated by or obvious over the teachings of the prior art on record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN M KLEIN whose telephone number is (571)270-7544. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 5712721236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.M.K/Examiner, Art Unit 2829                 

/MICHELLE MANDALA/Primary Examiner, Art Unit 2829